Title: To George Washington from John Hancock, 6 March 1776
From: Hancock, John
To: Washington, George

 

Sir,
Philada March 6th 1776.

Since my last I have had the Honour of receiving your Letters of the 24th and 30th of January 9th 14th 18th and 21st and 26th of February, which were communicated to Congress. On the Settlements and Adjustment of the Accounts, the Congress have not yet come to any Determination; nor have they yet had Time to contrive Expedients for remedying the Inconveniencies mentioned in that of the 9th which is referred to, and will be taken up in a Committee of the whole.
The Congress highly approve your Care and Attention in stopping Lord Drummond’s Letter, and entirely concur with you in Sentiment, with Regard to his Lordship’s officious and unwarrantable Zeal.
The Situation of the Middle and Southern Colonies hath engaged the Attention of Congress. These are divided into two Departments, the Middle comprehending New York, New Jersey, Pennsylvania, Delaware and Maryland, under the Command of a Major General, and two Brigadier Generals; the Southern comprehending Virginia, North and South Carolina, and Georgia, under the Command of a Major General, and four Brigadier Generals. As there is Reason to think the Force of our Enemies will be directed against the Colonies in the Southern Department, Major General Lee is appointed to that Command. The Brigadier Generals are John Armstrong, William Thompson, Andrew Lewis, James Moore Esqr., Lord Sterling, and Robert How Esquire. Of these Gentlemen, Genl Armstrong is directed to repair to South Carolina, Genl Lewis, and Genl Howe to Virginia, Genl Moore to North Carolina, and Genl Thompson and Lord Sterling, to New York. And that our Affairs in Canada may be under the Direction of an able Officer, and General Schuyler’s Health not permitting him to go thither, or if he could, as his Presence is so necessary in New York, the Congress have promoted Brigadier General Thomas to the Rank of a Major General, and directed him to repair to Canada and take the Command of the Continental Forces in that Quarter. I have accordingly inclosed his Commission, and am to desire you will give him orders to repair, with all Expedition, to his Post. To enable him to execute the Purposes, Congress

have in View in Canada, they have ordered twelve Battering Cannon to be sent from New York, and have forwarded ten Tons of Powder. Of this Article, we have lately received several Supplies, and have some Time ago ordered, five Tons and a Half to be sent to you, which if you have not already received, will, I hope, soon reach you. The Congress have also ordered ten Tons more of Powder to be sent you, which will set out tomorrow, or next Day. Besides this, in the Beginning of last Month, they ordered ten Tons of Salt Petre to be sent to Mr Wisner’s Powder Mill in the Colony of New York; and on the 12th of the same Month, ten Tons to Mr Livingston’s Mill in the same Colony, and ten Tons to the Council of Massachusetts, with a Desire to have it manufactured into Gun-Powder, with all possible Expedition, and sent to you for the Use of the Army under your Command. Besides this, I have the Pleasure to inform you, that the Powder Mills in this Colony are employed, and more Mills are building, which will be employed: so that I have strong Hopes we shall soon have a plentiful Supply of that necessary Article.
With Regard to Arms, I am afraid, we shall, for a Time, be under some Difficulty. The Importation is now more precarious and dangerous. To remedy this, a Committee is appointed to contract for the making Arms; and as there is a great Number of Gunsmiths in this, and the neighbouring Colonies, I flatter myself, we shall soon be able to provide ourselves without Risque or Danger. But we must, like other States engaged in the like glorious Struggle, contend with Difficulties. By Perseverance, and the Blessing of God, I trust, if we continue to deserve Freedom, we shall be enabled to overcome them. To that Being, in whose Hands is the Fate of Nations, I recommend you, and the Army under your Command. I have the Honour to be with every Sentiment of Esteem Sir, your most obedt hble Sert

John Hancock Presidt


The Inclos’d Letter I Request the favr you will please to order to be Deliver’d to Mr Cushing.

